Court of Appeals Number: 03-14-00230-CV
Trial Court Case Number: C-l-CV-13-002528
ELSIE O.JONES
Email Address: kevinande1sieiones(5)yahoo.com                         June 19, 2015
June 18th, 2015

Style: Elsie 0. Jones Appellant,
       v.



      Jose G. Ramirez-Rodriguez Appellee.


RE: Court of Appeals Number: 03-14-00230-CV
    Trial Court Case Number: C-l-CV-13-002528

Jeffrey D.Kyle, Clerk
Third Court of Appeals


            MOTION FOR LEAVE TO FILE APPELLANT'S REPLY BRIEF


On the datesubscribed above Appellant/Plaintiff Elsie 0. Jones asks the Court to
consider the Motion for Leave to file Appellant's Reply Brief for 20days.
Acertificate ofcompliance and certificate ofconference will be filed also along with
the motion. Filing fee will be included.


                                      tfully submitted,



                                   PROSE LITIGANT
                                    ELSIE 0. JONES
                                2347 Douglas Street
                                       #6106
                                Austin, Texas 78741
                                   (512) 809-7698
                  EMAIL ADDRESS:kevinandelsiejones@yahoo.com


                                                                PRO SE APPELLANT
                                                                     ELSIE 0. JONES
                                                                        APPELLANT




JUNE 18™, 2015
 Court of Appeals Number: 03-14-00230-CV
 Trial Court Case Number: C-l-CV-13-002528
 ELSIE O.JONES
                               Certificate of Compliance

 As required by Texas Rule ofAppellate Procedure 52.10(a), Icertify that Ihave
 notified or made adiligent effort to notify all parties by expedited means such as by
 email address which is listed in the court file for the counsel on record that this
motion for leave to file appellant's reply briefwill befiled.

Icertify that this document contains 663 words, as indicated by the word count
function of the computer program used to prepared it, and certificate of conference
and Motion for leave to file Appellant's Reply Briefas provided by Appellant Rule
9.4(f).



                            dBtfffi.J:fc
                                   PRO SE LITIGANT
                                     ELSIE 0. JONES
                                2347 DOUGLAS STREET
                                         #6106
                                 AUSTIN, TEXAS 78741
                             TELEPHONE: (512) 809-7698
                  EMAIL ADDRESS: kevinandelsieiones@vahoo.com




                                June 18th, 2015.
                                        [Date]




JUNE 18™, 2015
  Court ofAppeals Number: 03-14-00230-CV
  Trial Court Case Number: C-l-CV-13-002528
  ELSIE O.JONES
                              Certificate of Conference


  As required by Texas Rules ofAppellate Procedure 10.1(a)(5), Icertify that I
 have ema,l address that is listed in the court file for the counsel SSS?
 that tins motion for leave to file appellant's reply briefwill be filed.
 Ihave asked the counsel on records to either opposed or unopposed the
 mofon on June 18* 2015 by email address: moBta.aft.wiaM%L rm


                                 PRO SE LITIGANT
                                  ELSIE 0. JONES
                              2347 DOUGLAS STREET
                                       #6106
                              AUSTIN, TEXAS 78741
                                  (512) 809-7698
                 EMAIL ADDRESS: kevinandpkieionesfayhann,^^


                                   June 18th, 2015.
                                      [Date]




JUNE 18™, 2015
Court of Appeals Number: 03-14-00230-CV
Trial Court Case Number: C-l-CV-13-002528
ELSIE O.JONES

                            CERITFICATE OF SERVICE



I, The Undersigned, Hereby certifythat a true and correctcopy of the
Appellee/Defendant's Attorney that is recorded in records Frey, Navarro &
Whorton, P.L.L.C., Ms. Monica Jo Q. Aguon, Trinity Plaza 1, Suite 550,750 E.
Mulberry Avenue, San Antonio, Texas 78212.

On the 18th, Day of June 2015.

Frey, Navarro & Whorton, P.L.L.C.
Trinity Plaza 1, Suite 550
750 E. Mulberry Avenue
San Antonio, Texas 78212
Ms. Monica Jo Q. Aguon
Texas Bar No. 24073827
Telephone: (210) 723-9800
Fax: (210) 568-6871
Email Address: monica(Sftiwlawfirm.com


                                                                                »*

Attorneys for Appellee
Jose G. Ramirez-Rodriguez
Appellee


                                  ectfully submitted,

                                   ELSIE O. JONES.

                                 PRO SE LITIGANT
                                  ELSIE O. JONES
                            2347 DOUGLAS STREET
                                     #6106
                             AUSTIN, TEXAS 78741
                                 (512) 809-7698
              EMAIL ADDRESS: kevinandelsieiones(5)vahoo.cniTi



                                                           PROSE APPELLANT
                                                                ELSIE O.JONES
                                                                  APPELLANT

                                 ELSIE O. JONES.


JUNE 18th, 2015
 Court of Appeals Number: 03-14-00230-CV
 Trial Court Case Number: C-l-CV-13-002528
 ELSIE 0. JONES




                            Intentional left blank




JUNE 18™, 2015
Court of Appeals Number: 03-14-00230-CV
Trial Court Case Number: C-l-CV-13-002528
ELSIE O.JONES                                                          /RECEIVED^
June 18th, 2015
                                                                              JUN 1 9 Z015
Frey, Navarro & Whorton, P.L.L.C.                                        THIRD COURT OF APPEALS,
Trinity Plaza 1, Suite 550                                              V     JEFFREY D.KYLE /
750 E. Mulberry Avenue
San Antonio, Texas 78212
Telephone: (210) 732-9800
Fax: (210) 568-6871
Email Address: monica(5>fnwlawfirm.com
Texas Bar No. 24073827
Attn: Monica Jo Q.Aguon

RE: Court of Appeals Number: 03-14-00230-CV
    Trail Court Case Number: C-1CV-13-002528

Style:   Elsie O. Jones
         v.



         Jose G. Ramirez-Rodriguez

Dear Ms. Monica:


I will be asking the Court on Motions for leave to file Appellant's Reply Brief for 20
days.

Acertificate ofconference will need to be provided to the court whether you as the
counsel on the case listed above opposed or unopposed for this Motion. The Court
Order this Motion on June 16th, 2015.

Please let me know by email before FridayJune 19th, 2015 so I can file this in court
as soon as possible.

          CI)          A conference was held by email on June 18th, 2015 with the

                       opposing party on the merits of this motion, and the

                       opposing party [does] [does not] opposed the motion.

Sincerely,

Elsie 0. Jones                   PRO SE LITIGANT
2347 Douglas Street
#6106
Austin, Texas 78741
(512) 809-7698


JUNE 18™, 2015
Jones, Kevin

From:                             kevin and elsie jones 
Sent:                             Thursday, June 18, 2015 4:56 PM
To:                               Jones, Kevin; Kevin and Elsie Jones
Subject:                          Fw: Motion for leave




On Thursday, June 18,2015 3:26 PM, Monica Aguon  wrote:


Dear Ms. Jones:

Given my client's desire to obtain an expedited resolution of this matter, I respectfully oppose the Motion.

Sincerely,

Monica Aguon
Attorney at Law
FREY, NAVARRO & WHORTON, PLLC
750 E. Mulberry Ave., Suite 550
San Antonio, Texas 78212
Office Line: 210.732.9800
Telecopier: 210.568.6871
monica@fnwlawfirm.com


Assistant: Juanita Rodriguez
Juanita@fnwlawfirm.com



From: kevin and elsie jones rmailto:kevinandelsieiones@vahoo.com1
Sent: Thursday, June 18, 2015 2:16 PM
To: Monica Aguon; Kevin and Elsie Jones; KEVIN JONES
Subject: Motion for leave

June 18th, 2015

Dear Ms. Monica
 Please let me know before Friday June 19th, 2015 if you opposed or unopposed this motion.

Sincerely,

Pro Se Litigant
Elsie O. Jones
2347 Douglas Street
#6106
Austin, Texas 78741
(512) 809-7698
Email Address: kevinandelsieiones @ vahoo.com